DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 16-23 and 26-29 are currently pending. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 24, 2022 has been entered.
Response to Arguments
Applicant’s arguments, see Pg. 5-8 of the remarks, filed May 24, 2022, with respect to the rejections of Claims 16-23 and 26-29 under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Kuhnen (US 4,213,025 A), Chandankar, and Pagano (US 2015/0076120 A1).
Regarding the 35 U.S.C. 102 rejections in view of Fukuda (see Pg. 6 of remarks), the Office agrees Fukuda does not disclose or suggest the extension and gap features of Claim 16. Therefore, the 35 U.S.C. 102 rejection has been withdrawn. However, these features are believed to have been obvious to one of ordinary skill in view of Kuhnen as detailed in the rejection below. These appear to be features of the narrow gap weld exemplified in Figure 1 of Kuhnen. 
Regarding the arguments in view of Kuhnen (see Pg. 7 of remarks), the Office respectfully disagrees that the teachings of Kuhnen are contrary to that of Fukuda. Cited paragraph [0026] of Fukuda discusses the disclosed structure. Meanwhile, the discussion in paragraph [0032] appears to be a comparison of the teachings of Fukuda compared to the prior art described in paragraph [0005]. Fukuda does not explicitly teach way from any modification to the welds presented. Furthermore, Applicant has not provided evidence to support the assertion that the modification by Kuhnen would significantly add to the complexity and manufacturing costs. Rather, Col. 1, Lines 17-20 of Kuhnen describes this type of weld as being “economical”. Even assuming arguendo such additions are present, there is no evidence provided that such costs would be sufficiently motivate one of ordinary skill away from the added benefits of the modification to provide a lower volume welding seam. 
Regarding the arguments in view of Tonooka (see Pg. 7 of remarks), the Office agrees Tonooka does not expressly teach automated narrow gap welding. However, use of a robotic welding tool is believed to have been obvious to one of ordinary skill in view of Chandankar and Pagano (US 2015/0076120 A1) as detailed in the rejection below. 
Arguments with respect to remaining claims appear to depend upon arguments addressed above. 
Claim Objections
Claims 16-22 and 29 are objected to because of the following informalities:  
Regarding Claim 16, Line 15 recites “the gaps”. Applicant is suggested to consider if singular “the gap” is more appropriate. The subject of the claim appears to intend to refer an individual “gap” is noted by the recitation of “gap” rather than “gaps” elsewhere. 
Claims 17-22 and 29 are subsequently objected for their dependencies upon a previously objected claim. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-22 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al. (JP2002310053A), hereinafter Fukuda, in view of Kuhnen (US 4,213,025 A), hereinafter Kuhnen, and Bouvet et al. (US 2011/0206518 A1), hereinafter Bouvet. Fukuda was cited in the IDS filed October 28, 2020. References to the text of Fukuda will refer to the machine translation provided with the IDS filing. See also the translation provided with the action dated February 25, 2022. 
	Regarding Claim 16, Figures 1-3 of Fukuda teach a runner (3) for a hydraulic machine, comprising: a band (3b); a crown (3a); a plurality of blades (4) extending between the crown (3a) and the band (3b), a plurality of runner segments (5), wherein each runner segment (5) comprises a band portion (5b), a crown portion (5a), and a blade (4) of the plurality of blades; wherein the band portion (5b), the crown portion (5a), and the blade (4) of each runner segment (5) are integrally formed with one another; each runner segment (5) attachable to another runner segment at a band joining edge (10) and a crown joining edge (9); and wherein the band joining edge (10) and the crown joining edge (9) are each spaced apart along a length thereof from the blade (4) of the respective runner segment (5) [0021-0023].  
	Fukuda does not expressly teach each of the runner segments comprising an integral extension at the band joining edge and the crown joining edge; and the extensions meeting and defining a closed-end of a gap between the band or crown joining edges of adjacent runner segments, the gaps comprising an open-end and chamfered sides that angle towards the closed-end of the gap, the gap comprising a width to accommodate a narrow gap torch for subsequent welding together of the adjacent runner segments with a weld joint within the gap as claimed. However, such extensions would have been obvious in view of Kuhnen. 
Figure 1 of Kuhnen shows welded components (1, 2) comprising an integral extension (extension of 1 to 1c and extension of 2 to 1d) at a first joining edge and a second joining edge; and the extensions meeting and defining a closed-end (proximate 3) of a gap (4) between the joining edges of adjacent segments (1, 2), the gaps comprising an open-end (“top” of 4) and chamfered sides (1c, 1d) that angle towards the closed-end (proximate 3) of the gap (4). This is called narrow gap welding, which is a known technique in the art. Furthermore, narrow gap welding is known to be produce low volume welding seams. One of ordinary skill would use narrow gap welding based on economical, thermal, and metallurgical reasons (Col. 1, Lines 17-20). Although not specified to be for a runner, the teachings of Kuhnen are applicable to that of Fukuda since they relate to improving welding. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the runner taught by Fukuda such that each of the runner segments comprising an integral extension at the band joining edge and the crown joining edge; and the extensions meeting and defining a closed-end of a gap between the band or crown joining edges of adjacent runner segments, the gaps comprising an open-end and chamfered sides that angle towards the closed-end of the gap as suggested by Kuhnen, since narrow gap welding is a known welding technique which provides benefits with respect to economical, thermal, and metallurgical aspects. The limitation of the gap comprising a width to accommodate a narrow gap torch for subsequent welding together of the adjacent runner segments with a weld joint within the gap is treated as intended use of the structure resulting from the modification. The claim does not specifically require a narrow gap torch in the structure of the runner, nor a specific torch width. Since the modification results in a gap of a width (see width b of 4) with a weld seam (3) and weld beads (7) as exemplified in Figure 1 of Kuhnen, the width of the gap is interpreted as being capable of accommodating a narrow gap torch for subsequent welding together of the adjacent segments with a weld joint (the gap being suitable for one as evidenced by 3, 7) within the gap. 
Fukuda and Kuhnen do not expressly teach the open-end facing outward from the runner as claimed. However, facing the open-end outward would have been obvious in view of Bouvet. 
Bouvet discusses the welding of segments of a runner. Bouvet acknowledges that performing welding from the interior of a runner poses health and safety issues [0005]. As such, Bouvet proposes providing a welding connections from the exterior of the runner, such that welding does not have to occur at the hydraulic passages inside the runner [0038]. As exemplified in Figure 1 of Kuhnen, the open end (“top” of 4) of the weld faces the side where the welding occurs. This is evidenced by the seam (3) and beads (7) deposited through the gap (4) (Kuhnen, Col. 5, Lines 2-13). Thus, in order to make the welding procedures occur from the exterior of the runner as suggested by Bouvet, the open-end of the weld joint taught by the modification by Kuhnen would be required to be facing outward from the runner.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the runner taught by Fukuda-Kuhnen such that the open-end faces outward from the runner as suggested by Bouvet, to provide the benefit of avoiding health and safety issues which result from performing weld operations from the interior of the runner.  
Regarding Claim 17, Fukuda, Kuhnen, and Bouvet teach the runner as set forth in Claim 16. 
Figures 2-3 of Fukuda teach wherein each crown portion (5a) has a first crown joining edge (9) and a second crown joining edge (opposite side of 5a from 9), and each band portion (5b) has a first band joining edge (10) and a second band joining edge (opposite side of 5b from 10). Each crown and band portion (5a, 5b) has two edges which are attached to respective adjacent portions, as shown in Figure 2.  
Regarding Claim 18, Fukuda, Kuhnen, and Bouvet teach the runner as set forth in Claim 17. 
Figures 2-3 of Fukuda teach wherein in each runner segment (5) the blade (4) extends between the band portion (5b) and the crown portion (5a) from a part of the band portion (5b) remote from both the first and second band joining edges (10 and on edge opposite side of 5b), to a part of the crown portion (5a) remote from the first and second crown joining edges (9 and on edge opposite side of 5a). 
Regarding Claim 19, Fukuda, Kuhnen, and Bouvet teach the runner as set forth in Claim 16. 
Figures 2-3 of Fukuda teach wherein one of or both the band joining edges (10 and on edge opposite side of 5b) and the crown joining edges are curved (9 and on edge opposite side of 5a). 
Regarding Claim 20, Fukuda, Kuhnen, and Bouvet teach the runner as set forth in Claim 19. 
Figure 2 of Fukuda teaches wherein one of or both of the band joining edges and the crown joining edges (10, 9) define an arc of a circle. The edge (10, 9) is a weld line described as being a straight line or a constant curve [0012]. Regarding the straight line, the application acknowledges a straight line to be an infinite radius (see Pg. 9 of Specification filed July 23, 2020). Regarding the constant curve, this is interpreted to be the arc of a circle since circles are of constant curve. 
Regarding Claim 21, Fukuda, Kuhnen, and Bouvet teach the runner as set forth in Claim 19. 
Figure 2 of Fukuda teaches wherein one or both of the band joining edges and the crown joining edges (10, 9) are defined by an intersection of a cylinder with the band or the crown (3b, 3a). The edge (10, 9) is a weld line described as being a straight line or a constant curve [0012]. Regarding the straight line, the application acknowledges a straight line to be an infinite radius (see Pg. 9 of Specification filed July 23, 2020). Regarding the constant curve, this is interpreted to be the arc of a circle since circles are of constant curve. The intersection of an infinite radius cylinder with any plane is a straight line. The intersection of a cylinder with a perpendicular plane forms a circle. 
Regarding Claim 22, Fukuda, Kuhnen, and Bouvet teach the runner as set forth in Claim 16. 
Figures 1-3 of Fukuda teach a Francis turbine comprising the runner (3). The structure of runner (3) shown is recognized to be that of a Francis turbine. 
Regarding Claim 29, Fukuda, Kuhnen, and Bouvet teach the runner as set forth in Claim 16. 
Figure 1 of Fukuda teaches a hydraulic machine (1) comprising a runner (3) [0001]. 

Claims 23 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda in view of Kuhnen, Bouvet, “Productivity Improvement in Welding Robot”, hereinafter Chandankar, and Pagano (US 2015/0076120 A1), hereinafter Pagano. A copy of Chandankar has been provided with this action. 
	Regarding Claim 23, Figures 2-3 of Fukuda teach a method of assembling a runner (3), comprising the steps of: forming a runner segment (5) comprising a band portion (5b), a crown portion (5a), and a blade (4) as an integral component, such that the band portion (5b) comprises a first joining edge (10) and a second joining edge (edge on opposite side of 5b), the crown portion (5a) comprises a first joining edge (9) and a second joining edge (edge on opposite side of 5a), the crown portion (5a) and band portion (5b) first and second joining edges (9, 10, and opposing edges) spaced apart along a length thereof from the blade (4) of the segment (5);  joining a plurality of the runner segments (5) together at the joining edges (9, 10, and opposing edges) to form the runner (3) [0021-0023].   
	Fukuda does not expressly teach the joining edges formed with an integral extension, wherein the extensions meet and define a closed-end of a gap between the band or crown joining edges of adjacent runner segments, the gap having an open-end and chamfered sides that angle towards the closed-end of the gap, the joining process comprising: forming a weld within the gaps between the adjacent runner segments as claimed. However, such extensions would have been obvious in view of Kuhnen. 
Figure 1 of Kuhnen shows a method of welding components (1, 2) comprising joining edges formed with an integral extension (extensions of 1 to 1c and 2 to 1d), wherein the extensions meet and define a closed-end (proximate 3) of a gap (4) between the joining edges of adjacent segments (1, 2), the gap (4) having an open-end (“top” end of 4) and chamfered sides (1c, 1d) that angle towards the closed-end (proximate 3) of the gap (4), the joining process comprising: forming a weld (3, 7) within the gaps (4) between the adjacent segments (1, 2). This is called narrow gap welding, which is a known technique in the art. Furthermore, narrow gap welding is known to be produce low volume welding seams. One of ordinary skill would use narrow gap welding based on economical, thermal, and metallurgical reasons (Col. 1, Lines 17-20). Although not specified to be for a runner, the teachings of Kuhnen are applicable to that of Fukuda since they relate to improving welding. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Fukuda such with the joining edges formed with an integral extension, wherein the extensions meet and define a closed-end of a gap between the band or crown joining edges of adjacent runner segments, the gap having an open-end and chamfered sides that angle towards the closed-end of the gap, the joining process comprising: forming a weld within the gaps between the adjacent runner segments as suggested by Kuhnen, since narrow gap welding is a known welding technique which provides benefits with respect to economical, thermal, and metallurgical aspects.  
Fukuda and Kuhnen do not expressly teach the open-end facing outward from the runner, operating from outside of the runner as claimed. However, facing the open-end outward would have been obvious in view of Bouvet. 
Bouvet discusses the welding of segments of a runner. Bouvet acknowledges that performing welding from the interior of a runner poses health and safety issues [0005]. As such, Bouvet proposes providing a welding connections from the exterior of the runner, such that welding does not have to occur at hydraulic passages inside the runner [0038]. As exemplified in Figure 1 of Kuhnen, the open end (“top” of 4) of the weld faces the side where the welding occurs. This is evidenced by the seam (3) and beads (7) deposited through the gap (4) (Kuhnen, Col. 5, Lines 2-13). Thus, in order to make the welding procedures occur from the exterior of the runner as suggested by Bouvet, the open-end of the weld joint taught by the modification by Kuhnen would be required to be facing outward from the runner and the welding be operated from outside of the runner.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method taught by Fukuda-Kuhnen such that the open-end faces outward from the runner and operating from outside of the runner as suggested by Bouvet, to provide the benefit of avoiding health and safety issues which result from performing weld operations from the interior of the runner.  
Fukuda, Kuhnen, and Bouvet do not expressly teach a robotic welding tool forming a weld with a narrow gap welding torch as claimed. However, a robotic welding tool with a torch would have been obvious in view of Chandankar and Pagano. 
Chandankar teaches that robotic welding provides greater efficiency than manual welding. Automating welding processes improves weld quality, increased productivity, decreases waste production, and decreases labor costs (1. Introduction). While Chandankar does not specifically mention narrow gap welding, the applicability of automation via robotics to narrow gap welding is already known in the art as evidenced by Pagano. Figure 1 of Pagano shows that known robotic welding methods include using a robotic welding tool forming a weld with a narrow gap welding torch (24) [0030, 0033]. Thus, the teachings of Chandankar provides motivation as to why one of ordinary skill would desire automating welding procedures using robotics, while Pagano evidences the automation of narrow gap welding in particular is already known in the art. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method taught by Fukuda-Kuhnen-Bouvet with a robotic welding tool forming a weld with a narrow gap welding torch as suggested by Chandankar and Pagano, to provide the benefits of improved weld quality, increased productivity, decreases waste production, and decreased labor costs compared to manual welding.
Regarding Claim 26, Fukuda, Kuhnen, Bouvet, Chandankar, and Pagano teach the method as set forth in Claim 23. 
The modification by Chandankar-Pagano in Claim 23 results wherein the robotic welding tool follows a predetermined trajectory during the welding step. Paragraph [0033] of Pagano discusses the presence of a robotic welding tool for narrow gap welding. The robot is programmed to position the torch (24), thereby required to follow a predetermined trajectory. 
Regarding Claim 27, Fukuda, Kuhnen, Bouvet, Chandankar, and Pagano teach the method as set forth in Claim 26. 
Figure 2 of Fukuda teaches wherein trajectory defines a cylindrical surface or is defined by an intersection of a cylinder with the crown portion or the band portion  (3b, 3a). A trajectory for welding would follow the weld lines required by Fukuda. The edge (10, 9) is a weld line described as being a straight line or a constant curve [0012]. Regarding the straight line, the application acknowledges a straight line to be an infinite radius (see Pg. 9 of Specification filed July 23, 2020). Regarding the constant curve, this is interpreted to be the arc of a circle since circles are of constant curve. The intersection of an infinite radius cylinder with any plane is a straight line. The intersection of a cylinder with a perpendicular plane forms a circle. 
	Regarding Claim 28, Fukuda, Kuhnen, Bouvet, Chandankar, and Pagano teach the method as set forth in Claim 23. 
Figures 1-3 of Fukuda teach wherein the runner (3) is a runner for a Francis turbine. The structure of runner (3) shown is recognized to be that of a Francis turbine.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626. The examiner can normally be reached Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745